Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed December 21, 2021 and January 26, 2022 is acknowledged.  Claims 1-34, 36, 38-43, 49, 51, 54-56, 58 and 61-64 are cancelled. Claims 35 and 60 are amended. Claims 35, 37, 44-48, 50, 52-53, 57, 59-60 and 65-69 are pending in this application and under examination in this office action.
4.	Applicant’s arguments filed on December 21, 2021 and January 26, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.




Priority

5.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 (e) or 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, provisional Application No. 62/488219 filed 4/21/17, fails to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  The instant application claims using a flexible dosing regimen to maintain the total weekly dose at a dose of 0.2 g/kg patient weight as in claim 60, administered biweekly and the total weekly dose multiplied by 2 as in claim 65, every 3 weeks and the total week dose multiplied by 3 as in claim 66, twice a week and the total weekly dose divided by 2 as in claim 67 or 2-7 times per week and total weekly dose as in claim 68, which is not presented in the provisional Application No. 62/488219 filed 4/21/17. The flexible regimens recited in claims 60 and 65-68 was only disclosed in the provisional Application No. 62/571812 filed on 10/13/2017.


Claim Rejections/Objections Withdrawn
6.	The rejection of claim 44 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in response to Applicant’s amendment to the claim.
	The rejection of claims 35, 37, 39-42, 44-48, 50, 52, 53, 57, 59-60 & 65-69 under 35 U.S.C. 102(a)(1) as being anticipated by Cocito et al (2016) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 39-42.
The rejection of claims 35, 37, 39-42, 44-48, 50, 52, 53, 57, 59-60 & 65-69 under 35 U.S.C. 103 as being unpatentable over Cocito et al (2016; IDS Ref # 2) and Markvardsen et al (2017; IDS Ref # 12) is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 39-42.

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on December 21, 2021 and January 26, 2022.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 35, 37, 44-48, 52-53, 57, 59 and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by clinal trial No. NCT01545076 as evidenced by the factsheet of Hizentra.
Claims 35, 37, 44-48, 52-53, 57, 59 and 69 as amended are drawn to a method for treating chronic inflammatory demyelinating polyneuropathy (CIDP), comprising administering an immunoglobulin G (IgG) product to a patient in need thereof, wherein the IgG product is administered subcutaneously at a dose of 0.2 g/kg patient weight per week. 
Clinal trial No. NCT01545076 teaches a method for treating chronic inflammatory demyelinating polyneuropathy (CIDP), comprising administering an immunoglobulin G (IgG) product to a patient in need thereof, wherein the IgG product (i.e. Hizentra) is administered subcutaneously at a dose of 0.2 g/kg patient weight per week, wherein 20% IgG liquid formulation of human normal Ig (200mg/ml) (see p. 4) for up to 25 weeks (i.e. at least 3months) and an improvement in one or more of INCAT score, R-ODS score, Mean grip strength, MRC sum score, and electrophysiology parameters by at least 20% compared to placebo (p. 5-8), which meet the limitations recited in claim 35, claim 37 (i.e. wherein the IgG product is administered every week), claim 44 (i.e. over the course of 1-7 days), 45 (i.e. over the course of one day), claim 46 (i.e.carried out for at least 3 months), claim 47 (i.e an improvement in one or more of INCAT score, R-ODS score, Mean grip strength, MRC sum score, and electrophysiology parameters by at  the IgG product has a concentration of 10-30% or 20% IgG), claims 57 and 69 (i.e. the IgG product comprises a stabilizer that is an amino acid, including proline as evidenced by the factsheet of Hizentra (see p 8, 10-11)), claim 59 (i.e. the IgG product is derived from human plasma or a human plasma concentrate as evidenced by the factsheet of Hizentra (see p 13)). Thus, claims 35, 37, 44-48, 52-53, 57, 59 and 69 are anticipated by clinal trial No. NCT01545076.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50, 60 and 65-68 are rejected under 35 U.S.C. 103 as being unpatentable over Clinal trial No. NCT01545076 in view of Markvardsen et al (J. Neurol. sci. 2017; IDS Ref # 12) and Clinical trial No. NCT02549170 (published Sep 15, 2015).
Clinal trial No. NCT01545076 are set forth above but does not explicitly teach self-administers the IgG product as in claim 50, in a flexible dosing regimen to maintain the total weekly dose at a dose of 0.2 g/kg patient weight as in claim 60, administered biweekly and the total weekly dose multiplied by 2 as in claim 65, every 3 weeks and the total week dose multiplied by 3 as in claim 66, twice a week and the total weekly dose divided by 2 as in claim 67 or 2-7 times per week and total weekly dose as in claim 68. 
While Clinal trial No. NCT01545076 does not explicitly teach self-administers the IgG product as in claim 50, in a flexible dosing regimen to maintain the total weekly dose at a dose of 0.2 g/kg patient weight as in claim 60, administered biweekly and the total weekly dose multiplied by 2 as in claim 65, every 3 weeks and the total week dose 
Further, routine optimization of NCT01545076, Markvardsen and NCT02549170’s dosing regimens would have led to the claimed flexible dosing regimens including biweekly and the total weekly dose multiplied by 2, every 3 weeks and the total week dose multiplied by 3, twice a week and the total weekly dose divided  teaches by self-administration and different flexible dosing regimens including biweekly and the total weekly dose multiplied by 2, every 3 weeks and the total week dose multiplied by 3, twice a week and the total weekly dose divided by 2 or 2-7 times per week and total weekly dose treat CIDP. The person of ordinary skill in the art would have found it obvious to optimize the dosing regimens and flexible dosing regimens taught by NCT01545076, Markvardsen and NCT02549170 because Markvardsen and NCT02549170 teaches self-administration and different flexible dosing regimens including the claimed dosing regimens and that these different flexible dosing regiments treat CIDP and also teach how to optimize the flexible dosing regimens.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05.



Conclusion


10.	NO CLAIM IS ALLOWED.



11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
March 26, 2022 


/CHANG-YU WANG/Primary Examiner, Art Unit 1649